 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                 Jul 26, 2019
                                                                      SEAN F. MCAVOY, CLERK

 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 NONNIE MARCELLA LOTUSFLOWER                   4:19-cv-05025-SAB
   (a.k.a. NATHAN R. GONINAN),
11                      Plaintiff,
12                                                ORDER DISMISSING
          v.                                      COMPLAINT WITHOUT
13                                                PREJUDICE AND DIRECTING
14 WASHINGTON DEPARTMENT OF                       THAT COLLECTION OF THE
                                                  FILING FEE CEASE
   CORRECTIONS, SCOTT RUSSELL,
15
   STEVEN SINCLAIR,
16 SUPERINTENDENT HOLBROOK,
17 ASSOCIATE SUPERINTENDENT
   BOWMAN, CPM SUNDBERG,
18 CHAPLAIN IVY, CHAPLAIN ALDEN
19 and AIRWAY HEIGHTS CHAPLAIN-
   NAME UNKNOWN,
20
                     Defendants.
21
22
23
           BEFORE THE COURT is Plaintiff Nonnie Marcella Lotusflower’s Motion
24
     to Voluntarily Dismiss Complaint pursuant to Federal Rule of Civil Procedure 41
25
     (a), ECF No. 16. Defendants have not been served in this action. Accordingly, IT
26
     IS ORDERED Plaintiff’s Motion is GRANTED and the Complaint is
27
28
     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 1
 1 DISMISSED WITHOUT PREJUDICE. The Clerk of Court shall strike the
 2 assigned hearing date.
 3        Plaintiff also requests that collection of the remaining balance of the filing
 4 fee be waived. For good cause shown, IT IS ORDERED that Plaintiff’s
 5 Declaration and Motion to waive collection, ECF No. 17, be GRANTED and the
 6 institution having custody of Ms. Lotusflower shall cease collection of the filing
 7 fee in this action, case number 4:19-cv-05025-SAB.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 9 enter judgment of dismissal without prejudice, provide a copy to Plaintiff and close
10 the file. The Clerk of Court is further directed to provide a copy of this Order to
11 Department of Corrections, Attn: LFO/COS UNIT. The Clerk of Court also
12 shall provide a copy of this Order to the Financial Administrator for the United
13 States District Court, Eastern District of Washington.
14        DATED this 26th day of July 2019.
15
16
17
18
19
20
                                                        Stanley A. Bastian
                                                     United States District Judge
21
22
23
24
25
26
27
28
     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 2
